DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 14.  Claim 14 recites the limitation “wherein the plurality of silicon containing films further includes a polysilicon film” in the claim language.
Claim 14 depends upon claim 1.  Claim 1 requires the plurality of silicon- containing films includes a first silicon oxide film not containing nitrogen, a silicon nitride film not containing oxygen, and a second silicon oxide film not containing nitrogen, and is stacked directly on the monocrystalline silicon base.
However, applicant does not have written support in the originally filed specification of a method including a polysilicon film with a first silicon oxide film not containing nitrogen, a silicon nitride film not containing oxygen, and a second silicon oxide film not containing nitrogen, and is stacked.

Regarding claim 16.  Claim 16 recites “wherein the plurality of silicon- containing films further includes a silicon oxide film.” 
Claim 16 depends upon claim 1.  Claim 1 requires the plurality of silicon- containing films includes a first silicon oxide film not containing nitrogen, a silicon nitride film not containing oxygen, and a second silicon oxide film not containing nitrogen, and is stacked directly on the monocrystalline silicon base.
Applicant does not have written support in the originally filed specification of a method including a stack of a silicon oxide film, a first silicon oxide film not containing nitrogen, a silicon nitride film not containing oxygen, and a second silicon oxide film not containing nitrogen.

Regarding claim 17.  Claim 17 rejected for dependence upon a 112(a) rejected of claim 14. In addition, claim 17 further recites “wherein the plurality of silicon- containing films further includes a silicon oxide film.” Applicant does not have written support in the originally filed specification of a method including a stack of a polysilicon film, a silicon oxide film, a first silicon oxide film not containing nitrogen, a silicon nitride film not containing oxygen, and a second silicon oxide film not containing nitrogen.
If applicant feels this is in error, applicant is welcomed to contact the examiner on where support for this claim limitation can be found.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1.  While the preamble of the claim directs to “A method of manufacturing a semiconductor device”, the body of claim 1 recites limitations direct to both an apparatus and method steps.   It is unclear as to whether applicant is claiming an apparatus or a method of using the apparatus or a method of forming a device.
Claims 2-4,6-14, 16-17 are rejected for dependence upon a 112(b) rejected instance claim.
MPEP 2173.05(p) section II.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
For the purpose of examination, examiner shall examine the method of forming a device.

Regarding claim 2.  While the preamble of the claim 1 on which claim 2 depends directs to “A method of manufacturing a semiconductor device”, claim 2 recites “a frequency of the high frequency power applied to the coil is controlled so that the coil maintains a resonance state after the generation of plasma of the process gas is started” which directs to a method of controlling the coil state.  It is unclear as to whether applicant is claiming an apparatus or a method of using the apparatus or a method of forming a device. 

Regarding claim 6.  Claim 6 recites an apparatus which depends upon an apparatus and method step a single claim.   It is unclear as to whether applicant is claiming an apparatus or a method of using the apparatus or a method of forming a device.

Claims 1-4, 6-14, 16-23. rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 18, 21. Claims 1, 18, 21 recites the limitation "the first silicon oxide film" in the claim language. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, examiner shall interpret “the first silicon oxide film” to be “the first silicon oxide film not containing nitrogen”.
Claims 1, 18, 21 recites the limitation "the silicon nitride film" in the claim language. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, examiner shall interpret “the silicon nitride film” to be “the silicon nitride film not containing oxygen”.
Claims 1, 18, 21 recites the limitation "the second silicon oxide film" in the claim language. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, examiner shall interpret “the second silicon oxide film” to be “the second silicon oxide film not containing nitrogen”.
Claims 2-4, 6-14, 16, 17, 19, 20, 22, 23 rejected for dependence upon a 112(b) rejected instance claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-14, 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (U.S. 9,728,551) and further in view of Terasaki et al (U.S. 2014/0106573)
Regarding claim 1. Lu et al discloses a method of manufacturing a semiconductor device, comprising:
providing a substrate (FIG. 1, item 10), the substrate (FIG. 1, item 10) having a trench structure (FIG. 10, item 79) on a surface of the substrate (FIG. 10, item 10) and including a monocrystalline silicon base (Col 5, lines 14-15), i.e. The substrate semiconductor layer 10 can comprise a single crystalline semiconductor material, such as a single crystal silicon wafer) and a plurality of silicon-containing films (FIG. 10, items 132 and 142), wherein the plurality of silicon- containing films (FIG. 10, item 132 and 142; Col 6 line 49, i.e. material 132 can be silicon dioxide; Col 7, lines 3-4, i.e. material layers 142 can be material layers that comprise silicon nitride) includes a first silicon oxide film not containing nitrogen (FIG. 10, item 132, Col 6, lines 48-49, i.e. the first material of the first insulating material 132 can be silicon dioxide), a silicon nitride film not containing oxygen (FIG. 10, item 142; Col 7, lines 2-4, i.e. the first sacrificial material layers 142 can be material layers that comprise silicon nitride), and a second silicon oxide film not containing-2- 7537175.1Applicant: HITACHI KOKUSAI ELECTRIC INC. Application No.: 15/464,816 nitrogen (FIG. 10, item 132, Col 6, lines 48-49, i.e. the first material of the first insulating material 132 can be silicon dioxide), and is stacked directly (FIG. 10, items 132 and 142 stacked directly on item 10) on the monocrystalline silicon base (FIG. 10, item 10) in a direction perpendicular to a surface of the monocrystalline silicon base (FIG. 10, item 10), the monocrystalline silicon base (FIG. 10, item 10) and the plurality of silicon-containing films (FIG. 10, item 132 and 142) have surfaces that are exposed in the trench structure (FIG. 10, item 79), the monocrystalline silicon base (FIG, 10, item 10) has a different composition than the plurality of silicon-containing films (single crystal silicon is different from silicon oxide or silicon nitride) and a plurality of portions whose crystal orientations are different from each other, and at least one of the plurality of silicon-containing films (FIG. 10, item 132 and 142) has a different composition from the other silicon containing films (silicon oxide vs. silicon nitride).
Lu et al fails to explicitly disclose 
supplying the process gas into the process chamber; starting generation of plasma of the process gas in the plasma generation space by applying high frequency power to the coil; and modifying the surfaces of the monocrystalline silicon base and the plurality of silicon-containing films exposed in the trench structure of the substrate by the plasma, wherein when the surfaces of the monocrystalline silicon base and the plurality of silicon-containing films are modified, activation energy is 0.05 eV or less such that the surfaces of the monocrystalline silicon base and the plurality of silicon- containing films exposed in the trench structure of the substrate are modified to have substantially the same thickness.
However, Terasaki et al teaches providing a substrate processing apparatus (FIG. 1, item 100) including;
a process chamber (FIG. 1, item 201) having a plasma generation space (FIG. 2, item 201a) where a process gas ([0007], i.e. supply an oxygen-containing gas) is excited into plasma and a substrate processing space (FIG. 1, item 201) communicating with the plasma generation space (FIG. 2, item 201a) and accommodating a substrate (FIG. 1, item 200) when the substrate is processed (FIG. 3),
a coil (FIG. 1 and 2, item 212) provided on an outer periphery of the plasma generation space (FIG. 2, item 201a) and having an electrical length equal to an integer multiple of a wavelength of high frequency power to be applied ([0044]. i.e. electrical length of the resonance coil 212 is set to be an integer multiple of (e.g., to be one, two times, etc.) one wavelength of power supplied from the high-frequency power); and
a substrate mounting table (FIG. 1, item 217) configured to mount the substrate (FIG. 1, item 200) in a position below a lower end ([0023], i.e. The substrate processing space 201b is a space where a substrate is processed with plasma, and is located below the lower part of the resonance coil 212) of the coil (FIG. 1, item 212);
mounting (FIG. 3, item S110) the substrate (FIG. 1, item 200) to the substrate mounting table (FIG. 1, item 217),    
supplying the process gas ([0074], i.e. Then, O2 gas serving as a reactive gas is started to be supplied; [0159]. i.e. In addition to the oxidation, the present invention may be applied to oxynitridation using oxidation and nitridation together) into the substrate processing process chamber (FIG. 1, item 201);
starting generation of plasma ([0094], i.e. step coverage when plasma oxidation according to the present invention) of the process gas in the plasma generation space (FIG. 2, item 201a)  by applying high frequency power ([0060], i.e. when high-frequency power, e.g., 27.12 MHz or 2 kW) to the coil ([0058], i.e. when plasma is generated, the frequency matching device 274 detects reflected wave power from the resonance coil 212, and increases or decreases the predetermined frequency to minimize the reflected wave power); and
Modifying ([0085], i.e. the thicknesses of the oxide film formed on each of the bottom portions 301a and each of the side portions 301b of the trenches 301 may be uniform) the surfaces (FIG. 4, items 301a and 301b) of the silicon base (FIG. 4, items 301a and 301b) and the plurality of silicon-containing films (FIG. 6, items 602 and 603) exposed in the trench structure (FIG. 4, item 301) of the substrate by the plasma ([0094], i.e. step coverage when plasma oxidation according to the present invention),
Terasaki et al further discloses wherein the surfaces of the silicon base (FIG. 4, items 301a and 301b) the plurality of silicon containing films are modified ([0007], i.e. grooves having high aspect ratios with a silicon-containing layer being disposed thereon; [0085], i.e. the thicknesses of the oxide film formed on each of the bottom portions 301a and each of the side portions 301b of the trenches 301 may be uniform), activation energy is 0.05 eV or less ([0136], i.e. O.sub.2 gas and H.sub.2 gas that are in the form of plasma are dissolved to produce reactive species containing oxygen (O) or hydrogen (H), such as oxygen active species, oxygen ions, hydrogen active species, or hydrogen ions; [0140], i.e. Oxygen radicals and non-accelerated ions are evenly supplied into the trenches 301 in the wafer 200 retained on the susceptor 217 in the substrate processing space 201b. The supplied radicals and ions evenly react with the bottom and side portions 301a and 301b of the trenches 301 to modify a silicon film into a silicon oxide film having high step coverage) such that the surfaces of the silicon base (FIG. 4, items 301a and 301b) and the plurality of silicon-containing films (FIG, 6, items 602 and 603) exposed in the trench structure ([0007], i.e. grooves having high aspect ratios with a silicon-containing layer being disposed thereon) of the substrate are modified to have substantially the same thickness ([0085], i.e. the thicknesses of the oxide film formed on each of the bottom portions 301a and each of the side portions 301b of the trenches 301 may be uniform).
As best understood by applicant’s disclosure in applicants originally filed specification on page 24, [0086] states "PIO: O2 indicates a case where an O2 gas is plasma-excited by the plasma generation mechanism according to die present disclosure, "PIO: H2/O2'” indicates a case where a mixed gas of an O2 gas and a H2 gas is plasma-excited by the plasma generation mechanism according to the present disclosure. and PIO: H2/O2 (present disclosure): 0,05 eV; 
As such the prior art of record discloses the process that applicant is claiming to give the activation energy of the modified silicon-containing film is 0.05eV or less.  Under broadest reasonable interpretation, the prior art of record which discloses O2 gas and H2 gas that are in the form of plasma are dissolved to produce reactive species containing oxygen (O) or hydrogen (H), such as oxygen active species, oxygen ions, hydrogen active species, or hydrogen ions and furthermore Oxygen radicals and non-accelerated ions are evenly supplied into the trenches 301 in the wafer 200 retained on the susceptor 217 in the substrate processing space 201b, therefore supplied radicals and ions evenly react with the bottom and side portions 301a and 301b of the trenches 301 to modify a silicon film into a silicon oxide film having high step coverage teaches applicant’s activation energy when the silicon-containing films are modified is 0.05 eV or less.
Since Both Lu et al. and Terasaki et al teach memory devides, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of manufacturing a semiconductor device as disclosed in Lue et al with the supplying the process gas into the process chamber; starting generation of plasma of the process gas in the plasma generation space by applying high frequency power to the coil; and modifying the surfaces of the monocrystalline silicon base and the plurality of silicon-containing films exposed in the trench structure of the substrate by the plasma, wherein when the surfaces of the monocrystalline silicon base and the plurality of silicon-containing films are modified, activation energy is 0.05 eV or less such that the surfaces of the monocrystalline silicon base and the plurality of silicon- containing films exposed in the trench structure of the substrate are modified to have substantially the same thickness as disclosed by Terasaki et al.  The use of the activation energy when the silicon-containing films are modified is 0.05 eV or less by supplying O2 gas and H2 gas that are in the form of plasma are dissolved to produce reactive species containing oxygen (O) or hydrogen (H) to have the supplied radicals and ions evenly react with the bottom and side portions of the trenches to modify a silicon film into a silicon oxide film having high step coverage in Terasaki et al to suppress the wafer from being damaged by the ions (Terasaki et al, [0148]).
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”

Regarding claim 2. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Terasaki et al further discloses wherein a frequency of the high frequency power applied to the coil is controlled so that the coil maintains a resonance state after the generation of plasma of the process gas is started ([0058], i.e. when plasma is generated, the frequency matching device 274 detects reflected wave power from the resonance coil 212, and increases or decreases the predetermined frequency to minimize the reflected wave power).

Regarding claim 3. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Terasaki et al further discloses wherein modifying the surfaces of the silicon base (FIG. 4, items 301a and 301b) and plurality of silicon containing films  (FIG. 6, items 602 and 603) further comprises modifying the surfaces ([0114], i.e. the gate insulating film 602 which is a silicon oxide film may be formed by performing oxidation according to the present invention on; [0110], i.e. 6, a front end of the floating electrode 603 formed of polysilicon may be evenly oxidized) of the plurality of silicon containing films (FIG. 6, items 602, 603), which are exposed in the trench structure  (FIG. 4, item 301; FIG. 6, item 706) of the substrate  (FIG. 4, item 200; FIG. 6, item 200), and the surfaces of the plurality of portions of the silicon containing base (FIG. 4, items 301a and 301b), whose crystal orientations are different from each other (FIG. 4, items 301a and 301b are in different orientation from each other) and which are exposed in the trench structure of the substrate at the same thickness ([0085], i.e. the thicknesses of the oxide film formed on each of the bottom portions 301a and each of the side portions 301b of the trenches 301 may be uniform).
Lu et al discloses the monocrystalline silicon (Col 5, lines 14-15)

Regarding claim 4. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Terasaki et al further discloses wherein the silicon containing base (FIG. 4, items 301a and 301b) and the plurality of silicon-containing films (FIG. 6, items 602 and 603) are different in magnitude of bonding energy from each other (FIG. 4, items 301a and 301b are in different orientation from each other).
As best understood under broadest reasonable interpretation, the prior art of record teaches surfaces are in different orientation from each other.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”

Regarding claim 6. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Terasaki et al further discloses wherein the high frequency power applied to the coil is 1.0 kW or more ([0060], i.e. when high-frequency power, e.g., 27.12 MHz or 2 kW). 

 Regarding claim 7. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Terasaki et al further discloses wherein the process gas is an oxygen-containing gas ([0074], i.e. Then, O2 gas serving as a reactive gas is started to be supplied), and modifying ([0067], i.e. oxidation is performed on the inner walls of the trenches 301) the surfaces of the silicon containing base (FIG. 4, items 301a and 301b) and the plurality of silicon-containing films (FIG. 6, items 602 and 603) further comprises oxidizing ([0067], i.e. oxidation is performed on the inner walls of the trenches 301) the surfaces of the silicon base (FIG. 4, items 301a and 301b) and the plurality of silicon containing films ([0114], i.e. the gate insulating film 602 which is a silicon oxide film may be formed by performing oxidation according to the present invention on; [0110], i.e. 6, a front end of the floating electrode 603 formed of polysilicon may be evenly oxidized)  exposed in the trench structure (FIG. 4, item 301; FIG. 6, item 706).
Lu et al discloses the monocrystalline silicon (Col 5, lines 14-15)

Regarding claim 8. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Terasaki et al further discloses wherein the trench structure includes a trench of a high aspect ratio ([0003], i.e. The grooves are formed to have a high aspect ratio), and modifying the surfaces of the silicon base (FIG. 4, item 301a and 301b) and the plurality of silicon-containing films (FIG. 6, items 602 and 603) further comprises modifying the surfaces plurality of portions of the silicon containing base (FIG. 4, item 301a and 301b) whose crystal orientations are different from each other (FIG. 4, items 301a and 301b are in different orientation from each other), which are exposed in the vicinity of a bottom surface  (FIG. 4, item 301a) of the trench  (FIG. 4, item 301).

Regarding claim 9. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Terasaki et al further discloses wherein the surfaces (FIG. 6, items 700-705) of the plurality of silicon-containing films (FIG. 6, items 602 and 603) are exposed in different positions (FIG. 6, items 700-705), item in a depth direction of the trench inside the trench (FIG. 6, item 706).

Regarding claim 10. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Terasaki et al further discloses wherein the substrate has a structure in which at least a metal-containing film is exposed (0101], i.e. various films, such as a gate insulating film or a metal film (metal containing layer), that are formed on the wafer 200 may be processed), and the process gas is a mixed gas of an oxygen gas and a hydrogen gas ([0147], i.e. OH has oxidizing properties and the H has reducing properties with respect to a surface of a region including metal on the wafer 200). 

Regarding claim 11. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Terasaki et al further discloses wherein a volume ratio of the hydrogen gas in the process gas is 50% or more and 80% or less ([0148], i.e. the ratio of the flow rate of the H.sub.2 gas to the sum of the flow rates of the O2 gas and the H2 gas contained in the mixture gas is controlled to be 40% or more, the degrees of opening the mass flow controllers 252a, 252b, and 252c are adjusted, and plasma treatment is performed on the wafer 200 using the mixture gas in the form of plasma. Thus, the rate of reduction by the H is greater than the rate of oxidation by the OH in the region including the metal on the wafer 200, and the surface of the region including the metal on the wafer 200 is suppressed from being oxidized (or is rapidly reduced even if the surface of the region is oxidized). 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have determined the optimal conditions to suppress the metal from being oxidized by adjusting the flow rate of hydrogen to the flow rate of oxygen in Terasaki et al to suppress the metal from being oxidized by the oxygen (Terasaki et al, [0148]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 12. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Terasaki et al further discloses wherein the modifying ([0007], i.e. grooves having high aspect ratios with a silicon-containing layer being disposed thereon; [0085], i.e. the thicknesses of the oxide film formed on each of the bottom portions 301a and each of the side portions 301b of the trenches 301 may be uniform) the surfaces of the silicon base (FIG. 4, item 301a and 301b) and the pluralitv of silicon containing films (FIG. 6, items 602 and 603) further comprises setting a process pressure to fall within a range of 50 Pa or more and 300 Pa or less ([0072], i.e. the pressure in the process chamber 201 is adjusted to 200 Pa).

Regarding claim 13. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Terasaki et al further discloses wherein the process gas is a nitrogen-containing gas ([0159]. i.e. In addition to the oxidation, the present invention may be applied to oxynitridation using oxidation and nitridation together), and modifying the surfaces of the silicon containing base (FIG. 4, item 301a and 301b) and plurality of silicon-containing films (FIG. 6, items 602 and 603) further comprises nitriding ([0159]. i.e. In addition to the oxidation, the present invention may be applied to oxynitridation using oxidation and nitridation together) the surfaces of the silicon base (FIG. 4, item 301a and 301b) and the plurality of silicon containing films (FIG. 6, items 602 and 603) exposed in the trench structure of the substrate are nitrided ([0159]. i.e. In addition to the oxidation, the present invention may be applied to oxynitridation using oxidation and nitridation together).

Regarding claim 14. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Terasaki et al further discloses wherein the plurality of silicon-containing films further includes polysilicon ([0110], i.e. 603 formed of polysilicon).
Lu et al. further discloses the plurality of silicon-containing films further includes polysilicon (column 6, lines 60-67, i.e. Non-limiting examples of the second material include silicon nitride, an amorphous semiconductor material (such as amorphous silicon), and a polycrystalline semiconductor material (such as polysilicon))

Regarding claim 16. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 1 above.
Lu et al. further discloses in Fig. 1 and Fig. 10 wherein the plurality of silicon-containing films further includes silicon oxide film (Col 5, lines 14-15).
Terasaki et al further discloses wherein the plurality of silicon-containing films further includes silicon oxide film (FIG. 6, item 604a; [0110] a silicon oxide layer 604a).

Regarding claim 17. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 14 above.
Lu et al. further discloses in Fig. 1 and Fig. 10 wherein the plurality of silicon-containing films further includes silicon oxide film (Col 5, lines 14-15).
Terasaki et al further discloses wherein the plurality of silicon-containing films further includes silicon oxide film (FIG. 6, item 604a; [0110] a silicon oxide layer 604a).

Regarding claim 18. Lu et al et al discloses a method of forming a semiconductor device (FIG. 10), comprising:
forming a first silicon oxide film not containing nitrogen (FIG. 10, item 132, Col 6, lines 48-49, i.e. the first material of the first insulating material 132 can be silicon dioxide), a silicon nitride film not containing oxygen (FIG. 10, item 142; Col 7, lines 2-4, i.e. the first sacrificial material layers 142 can be material layers that comprise silicon nitride), and a second silicon oxide film not containing-2- 7537175.1Applicant: HITACHI KOKUSAI ELECTRIC INC. Application No.: 15/464,816 nitrogen (FIG. 10, item 132, Col 6, lines 48-49, i.e. the first material of the first insulating material 132 can be silicon dioxide) directly (FIG. 10, items 132 and 142 stacked directly on item 10) on the monocrystalline silicon base (FIG. 10, item 10), selectively removing the second silicon oxide layer (FIG. 10, item 79 in item 132), the silicon nitride layer (FIG. 10, in item 142), the first silicon oxide layer (FIG. 0, item 79 in item 132), and the monocrystalline silicon base of the substrate (FIG. 10, item 79 in item 10) to form a trench (FIG. 10, item 79) which includes a recess in the substrate (FIG. 10 item 79 in item 10) and exposes side surfaces of the first silicon oxide layer (FIG. 10, item 132 in item 79), the silicon nitride layer (FIG. 10, item 79 in item 142), and the second silicon oxide layer (FIG. 10, item 79 in item 132), and a  surface of the recess in the substrate (FIG. 10, item 79 in item 10)
Lu et al fails to explicitly disclose 
supplying a plasma gas which is obtained by exciting an oxygen-containing gas to the trench to modify the exposed side surfaces of the first silicon oxide layer, the silicon nitride layer, and the second silicon oxide layer, and the exposed surface of the recess in the substrate, so that each of the modified surfaces of the first silicon oxide layer, the silicon nitride layer, and the second silicon oxide layer, and the modified surface of the recess in the substrate has substantially the same thickness to one another. 
However, Terasaki et al teaches supplying a plasma gas ([0094], i.e. step coverage when plasma oxidation according to the present invention) which is obtained by exciting an oxygen-containing gas to the trench to modify the exposed side surfaces of the first silicon oxide layer, the silicon nitride layer, and the second silicon oxide layer ([0109], i.e. the supplied radicals and ions are evenly supplied onto the front end 700, the side surfaces 701 to 703, and the bottom surface 705 of the stacked structure), and the exposed surface of the of the recess the substrate ([0098], i.e.  In the substrate processing space 201b, oxygen radicals and non-accelerated ions are gently and evenly supplied into the trenches 301 of the wafers 200 retained on the susceptor 217. The supplied radicals and ions evenly react with the bottom and side portions 301a and 301b to modify a silicon film into a silicon oxide film having high step coverage), so that each of the modified surfaces of the first silicon oxide layer, the silicon nitride layer, and the second silicon oxide layer ([0109], i.e. Thus, silicon applied onto the front end 700, the side surfaces 701 to 703, and the bottom surface 705 of the stacked structure may be evenly oxidized and modified into a silicon oxide film having high step coverage), and the modified surface of the recess in the substrate has substantially the same thickness to one another (FIG. 5, bottom, top and side surface of substrate have substantially the same thickness).  

    PNG
    media_image1.png
    375
    716
    media_image1.png
    Greyscale

Terasaki et al fails to explicitly disclose forming a silicon nitride film not containing oxygen, a second silicon oxide film not containing nitrogen is stacked directly on a monocrystalline silicon base of a substrate.
However, the Jenne et al teaches forming ([0005],i.e. a conventional SONOS device employing a conventional ONO stack comprised of a 10 nm thick silicon dioxide blocking layer, a 7 nm thick silicon nitride charge trapping layer, and a 3 nm thick silicon dioxide tunneling layer) a first silicon oxide film not containing nitrogen ([0003], i.e. ONO stack 104; FIG. 1, item 116; [0005], i.e. silicon dioxide tunneling layer), a silicon nitride film not containing oxygen ([0003], i.e. ONO stack 104; FIG. 1, item 118; [0005], i.e. silicon nitride charge trapping layer), a second silicon oxide film not containing nitrogen ([0003], i.e. ONO stack 104; FIG. 1, item 120; [0005], i.e. silicon dioxide blocking layer) and is stacked (FIG. 1) directly (FIG. 1, item 104 is stacked directly on item 108) on a monocrystalline silicon base (FIG. 1, item 108; [0036], i.e. substrate is a bulk substrate comprised of a single crystal of a material which may include, but is not limited to, silicon) 
Since Both Lu et al and Terasaki et al teach memory devides, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of manufacturing a semiconductor device as disclosed in Lue et al with the a plasma gas which is obtained by exciting an oxygen-containing gas to the trench to modify the exposed side surfaces of the first silicon oxide layer, the silicon nitride layer, and the second silicon oxide layer, and the exposed  surface of the recess in the substrate, so that each of the modified surfaces of the first silicon oxide layer, the silicon nitride layer, and the second silicon oxide layer, and the modified surface of the recess in the substrate has substantially the same thickness to one another as disclosed by Terasaki et al.  The use of the activation energy when the silicon-containing films are modified is 0.05 eV or less by supplying O2 gas and H2 gas that are in the form of plasma are dissolved to produce reactive species containing oxygen (O) or hydrogen (H) to have the supplied radicals and ions evenly react with the bottom and side portions of the trenches to modify a silicon film into a silicon oxide film having high step coverage in Terasaki et al to suppress the wafer from being damaged by the ions (Terasaki et al, [0148]).

Regarding claim 19. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 18 above.
Terasaki et al further discloses wherein the plasma gas is obtained by exciting both of the oxygen-containing gas and a hydrogen-containing gas ([0148], i.e. the ratio of the flow rate of the H.sub.2 gas to the sum of the flow rates of the O.sub.2 gas and the H.sub.2 gas contained in the mixture gas is controlled to be 40% or more, the degrees of opening the mass flow controllers 252a, 252b, and 252c are adjusted, and plasma treatment is performed on the wafer 200 using the mixture gas in the form of plasma). 

Regarding claim 20. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 19 above.
Terasaki et al further discloses wherein a flow rate of the hydrogen- containing gas with respect to a total sum of a flow rate of the oxygen-containing gas and the flow rate of the hydrogen-containing gas is 50% or more ([0148], i.e. the ratio of the flow rate of the H2 gas to the sum of the flow rates of the O2 gas and the H2 gas contained in the mixture gas is controlled to be 40% or more, the degrees of opening the mass flow controllers 252a, 252b, and 252c are adjusted, and plasma treatment is performed on the wafer 200 using the mixture gas in the form of plasma. Thus, the rate of reduction by the H is greater than the rate of oxidation by the OH in the region including the metal on the wafer 200, and the surface of the region including the metal on the wafer 200 is suppressed from being oxidized (or is rapidly reduced even if the surface of the region is oxidized). 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have determined the optimal conditions to suppress the metal from being oxidized by adjusting the flow rate of hydrogen to the flow rate of oxygen in Terasaki et al to suppress the metal from being oxidized by the oxygen (Terasaki et al, [0148]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 21. Lu et al et al discloses a method of forming a semiconductor device (FIG. 10), comprising:
forming a first silicon oxide film not containing nitrogen (FIG. 10, item 132, Col 6, lines 48-49, i.e. the first material of the first insulating material 132 can be silicon dioxide), a silicon nitride film not containing oxygen (FIG. 10, item 142; Col 7, lines 2-4, i.e. the first sacrificial material layers 142 can be material layers that comprise silicon nitride), and a second silicon oxide film not containing-2- 7537175.1Applicant: HITACHI KOKUSAI ELECTRIC INC. Application No.: 15/464,816 nitrogen (FIG. 10, item 132, Col 6, lines 48-49, i.e. the first material of the first insulating material 132 can be silicon dioxide) directly (FIG. 10, items 132 and 142 stacked directly on item 10) on the monocrystalline silicon base (FIG. 10, item 10), selectively removing the second silicon oxide layer (FIG. 10, item 79 in item 132), the silicon nitride layer (FIG. 10, in item 142), the first silicon oxide layer (FIG. 0, item 79 in item 132), and the monocrystalline silicon base of the substrate (FIG. 10, item 79 in item 10) to form a trench (FIG. 10, item 79) which includes a recess in the substrate (FIG. 10 item 79 in item 10) and exposes side surfaces of the first silicon oxide layer (FIG. 10, item 132 in item 79), the silicon nitride layer (FIG. 10, item 79 in item 142), and the second silicon oxide layer (FIG. 10, item 79 in item 132), and a  surface of the recess in the substrate (FIG. 10, item 79 in item 10)
Lu et al fails to explicitly disclose supplying a plasma gas which is obtained by exciting an oxygen-containing gas to the trench to modify the exposed side surfaces of the first silicon oxide layer, the silicon nitride layer, and the second silicon oxide layer, and the exposed surface of the recess in the substrate, so that each of the modified surfaces of the first silicon oxide layer, the silicon nitride layer, and the second silicon oxide layer, and the modified surface of the recess in the substrate has substantially the same thickness to one another.
However, Terasaki et al teaches supplying a plasma gas ([0094], i.e. step coverage when plasma oxidation according to the present invention) which is obtained by exciting an oxygen-containing gas to the trench ([0107], i.e. a groove 704) to modify the exposed side surfaces of the first silicon oxide layer, the silicon nitride layer, and the second silicon oxide layer ([0109], i.e. the supplied radicals and ions are evenly supplied onto the front end 700, the side surfaces 701 to 703, and the bottom surface 705 of the stacked structure), and the exposed surface of the recess in the substrate ([0098], i.e.  In the substrate processing space 201b, oxygen radicals and non-accelerated ions are gently and evenly supplied into the trenches 301 of the wafers 200 retained on the susceptor 217. The supplied radicals and ions evenly react with the bottom and side portions 301a and 301b to modify a silicon film into a silicon oxide film having high step coverage), so that each of the modified surfaces of the first silicon oxide layer, the silicon nitride layer, and the second silicon oxide layer ([0109], i.e. Thus, silicon applied onto the front end 700, the side surfaces 701 to 703, and the bottom surface 705 of the stacked structure may be evenly oxidized and modified into a silicon oxide film having high step coverage), and the modified surface of the recess in the substrate has substantially the same thickness to one another (FIG. 5, bottom, diagonal and side surface of substrate have substantially the same thickness).  

    PNG
    media_image1.png
    375
    716
    media_image1.png
    Greyscale

Since Both Lu et al and Terasaki et al teach memory devides, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of manufacturing a semiconductor device as disclosed in Lue et al with the a plasma gas which is obtained by exciting an oxygen-containing gas to the trench to modify the exposed side surfaces of the first silicon oxide layer, the silicon nitride layer, and the second silicon oxide layer, and the exposed  surface of the recess in the substrate, so that each of the modified surfaces of the first silicon oxide layer, the silicon nitride layer, and the second silicon oxide layer, and the modified surface of the recess in the substrate has substantially the same thickness to one another as disclosed by Terasaki et al. to suppress the wafer from being damaged by the ions (Terasaki et al, [0148]).

Regarding claim 22. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 21 above.
Terasaki et al further discloses wherein the plasma gas is obtained by exciting both of the oxygen-containing gas and a hydrogen-containing gas ([0148], i.e. the ratio of the flow rate of the H2 gas to the sum of the flow rates of the O2 gas and the H2 gas contained in the mixture gas is controlled to be 40% or more, the degrees of opening the mass flow controllers 252a, 252b, and 252c are adjusted, and plasma treatment is performed on the wafer 200 using the mixture gas in the form of plasma). 

Regarding claim 23. Lu et al in view of Terasaki et al discloses all the limitations of the method of claim 21 above.
Terasaki et al further discloses wherein a flow rate of the hydrogen-containing gas with respect to a total sum of a flow rate of the oxygen-containing gas and the flow rate of the hydrogen- containing gas is 50% or more. ([0148], i.e. the ratio of the flow rate of the H2 gas to the sum of the flow rates of the O2 gas and the H2 gas contained in the mixture gas is controlled to be 40% or more, the degrees of opening the mass flow controllers 252a, 252b, and 252c are adjusted, and plasma treatment is performed on the wafer 200 using the mixture gas in the form of plasma. Thus, the rate of reduction by the H is greater than the rate of oxidation by the OH in the region including the metal on the wafer 200, and the surface of the region including the metal on the wafer 200 is suppressed from being oxidized (or is rapidly reduced even if the surface of the region is oxidized). 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have determined the optimal conditions to suppress the metal from being oxidized by adjusting the flow rate of hydrogen to the flow rate of oxygen in Terasaki et al to suppress the metal from being oxidized by the oxygen (Terasaki et al, [0148]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-14, 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terasaki et al (U.S. 2007/0298622) discloses plasma modifying a silicon oxide layer on a silicon substrate.
Terasaki et al (U.S. 2013/0078789) discloses plasma modifying a silicon oxide layer on a silicon substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822